SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

691
KA 14-00491
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ADAM C. SMITH, DEFENDANT-APPELLANT.


CHRISTOPHER MICHAEL PALERMO, WOLCOTT, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered October 17, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree and conspiracy in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court